DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 12/12/2021. This action is made non-final.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments submitted on 12/12/2021 are persuasive, and therefore, the forthcoming action is made non-final.

Examiner’s notes:
The Examiner contacted the applicant on 08/23/2022 proposing the allowance of claims 4, 12, 16, however, applicant declined.
Regarding the term “a temperature compensation pattern,” the specification of paragraph 164 states that “The second resistance line 161 may be bent to have a predetermined pattern. When a pressure having a predetermined intensity is applied to the sensor unit 100 of the touch sensor TSM, the resistance value of the second resistance line 161 is also changed by transferring the body temperature of a user or the heat generated by the lower display panel 300. Therefore, the component based on the temperature change in the resistance value variation amount of the first resistance line 151 of the strain gage 150 may be compensated by using the resistance value change generated based on the temperature change in the second resistance line 161.” The applicant is attempting to capture the above inventive concept by merely using the term “a temperature compensation pattern.” For purposes of examination, the term “a temperature compensation pattern” will be treated as any pattern corresponding to applicant’s pattern 160 (see specification; figure 5; paragraphs 194 and 195). The independent claims do not state how or what causes the compensation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14-16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (Publication number: US 2014/0204285) in view of Su (Publication number: US 2018/0348926).

Consider Claim 1, Jang shows a touch sensor (figure 3B), comprising:
(a) A base layer including a first region which is a flat portion, and a second region which is a curved portion extending from the first region (figure 3B; paragraphs 58 and 59); (In a case when the flexible display device is bent, a change in pressure occurs at an intersection area of the first and second electrodes corresponding to the bent area. Thus, the pressure sensor portion 600 can also sense a bending state).
(b) Touch electrodes arranged on the base layer; a strain gauge disposed in the first region (see figure 3B; paragraphs 61 and 62); (The first electrode 610', i.e., strain pattern 610', implemented as the strain pattern is connected to the voltage sensing circuit 652 through the first line 612. In addition, the first electrode 610' is connected to a bending sensing circuit 656 through a third line 614 connected to both ends of the strain pattern 610').
(c) A temperature compensation pattern disposed in the second region (see figure 3B; paragraphs 61 and 62); (Similarly, at least one of the second electrodes 630, e.g., a second electrode 630' disposed at the uppermost side, is formed as a strain pattern, i.e., a bending pattern as shown in FIG. 3B. The second electrode 630' implemented as the strain pattern is connected to the voltage sensing circuit 652 through the second line 632. In addition, the second electrode 630' is connected to the bending sensing circuit 656 through a fourth line 634 connected to both ends of the strain pattern 630').
However, Jang does not specifically show that the touch electrodes each includes an opening.
In related art, Su shows that the touch electrodes each includes an opening (see paragraphs 21 and 22); (the pixel definition layer defines and surrounds a plurality of pixel openings arranged in an array on the anode layer to respectively correspond to the plurality of anode units and the pixel definition layer is formed with a plurality of vias located above the touch connection lines).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Su into the teaching of Jang in order to form emissive layers (see Su; paragraphs 21 and 22).

Consider Claim 14, Jang shows a touch sensor (figure 3B),comprising: 
(a) A base layer including a first region which is a flat portion, a second region which is a curved portion extending from the first region, and a third region which is a side region extending from the second region (figure 3B; paragraphs 58 and 59); (In a case when the flexible display device is bent, a change in pressure occurs at an intersection area of the first and second electrodes corresponding to the bent area. Thus, the pressure sensor portion 600 can also sense a bending state).
(b) A touch electrodes arranged on the base layer; a strain gauge disposed in each of the first region and the third region (see figure 3B; paragraphs 61 and 62); (The first electrode 610', i.e., strain pattern 610', implemented as the strain pattern is connected to the voltage sensing circuit 652 through the first line 612. In addition, the first electrode 610' is connected to a bending sensing circuit 656 through a third line 614 connected to both ends of the strain pattern 610').
(c) A temperature compensation pattern disposed in the second region, wherein the third region is a plane perpendicular to the first region (see figure 3B; paragraphs 61 and 62); (Similarly, at least one of the second electrodes 630, e.g., a second electrode 630' disposed at the uppermost side, is formed as a strain pattern, i.e., a bending pattern as shown in FIG. 3B. The second electrode 630' implemented as the strain pattern is connected to the voltage sensing circuit 652 through the second line 632. In addition, the second electrode 630' is connected to the bending sensing circuit 656 through a fourth line 634 connected to both ends of the strain pattern 630').
However, Jang does not specifically show that the touch electrodes each includes an opening.
In related art, Su shows that the touch electrodes each includes an opening (see paragraphs 21 and 22); (the pixel definition layer defines and surrounds a plurality of pixel openings arranged in an array on the anode layer to respectively correspond to the plurality of anode units and the pixel definition layer is formed with a plurality of vias located above the touch connection lines).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Su into the teaching of Jang in order to form emissive layers (see Su; paragraphs 21 and 22).

Consider Claim 19, Jang shows a display device (figure 3B), comprising: 
(a) A base substrate including a first region which is a flat portion, and a second region which is a curved portion extending from the first region; a light emitting element located on the base substrate (figure 3B; paragraphs 58 and 59); (In a case when the flexible display device is bent, a change in pressure occurs at an intersection area of the first and second electrodes corresponding to the bent area. Thus, the pressure sensor portion 600 can also sense a bending state).
(b) A strain gauge disposed on the thin film encapsulation layer and located in the first region (see figure 3B; paragraphs 61 and 62); (The first electrode 610', i.e., strain pattern 610', implemented as the strain pattern is connected to the voltage sensing circuit 652 through the first line 612. In addition, the first electrode 610' is connected to a bending sensing circuit 656 through a third line 614 connected to both ends of the strain pattern 610').
(c) A temperature compensation pattern disposed on the thin film encapsulation layer and located in the second region (see figure 3B; paragraphs 61 and 62); (Similarly, at least one of the second electrodes 630, e.g., a second electrode 630' disposed at the uppermost side, is formed as a strain pattern, i.e., a bending pattern as shown in FIG. 3B. The second electrode 630' implemented as the strain pattern is connected to the voltage sensing circuit 652 through the second line 632. In addition, the second electrode 630' is connected to the bending sensing circuit 656 through a fourth line 634 connected to both ends of the strain pattern 630').
However, Jang does not specifically show a thin film encapsulation layer located on the light emitting element; and that touch electrodes located on the thin film encapsulation layer and including an opening.
In related art, Su shows a thin film encapsulation layer located on the light emitting element; and that touch electrodes located on the thin film encapsulation layer and including an opening (see paragraphs 21 and 22); (the pixel definition layer defines and surrounds a plurality of pixel openings arranged in an array on the anode layer to respectively correspond to the plurality of anode units and the pixel definition layer is formed with a plurality of vias located above the touch connection lines).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Su into the teaching of Jang in order to form emissive layers (see Su; paragraphs 21 and 22)

Consider Claims 2, and 15, Jang et al shows that the touch electrodes include first touch electrodes arranged along a first direction and second touch electrodes arranged along a second direction crossing the first direction, and the opening includes a first opening disposed in each of the first touch electrodes and a second opening disposed in each of the second touch electrodes (see paragraphs 57 and 58); (The first electrodes 610 are electrically connected to the pressure sensor IC 650 via the first lines 612 and the pressure sensor pad portion 120, and the second electrodes 630 are electrically connected to the pressure sensor IC 650 via the second lines 632 and the pressure sensor pad portion 120).
Consider Claims 3 and 16, Jang shows that the strain gauge includes first resistance lines, and the first resistance lines are located in the second opening located in the first region, wherein the strain gauge includes first resistance lines, and the first resistance lines are located in the second opening located in the first region and the third region (see paragraphs 65 and 66); (In a case when the flexible display device is bent outwardly, the length of the strain pattern is lengthened when the flexible display device is stretched during bending, e.g., elongated. Thus, the resistance of the strain pattern, i.e., of the first electrode 610', is increased, i.e., as compared with the resistance of the first electrode 610' when the flexible display device is bent inwardly or when the flexible display device is not bent. That is, the bending sensing circuit 656 recognizes a change in the resistance of the strain pattern, thereby sensing the bending direction of the flexible display device).

Consider Claim 20, Jang shows that the strain gauge, and the temperature compensation pattern are located on the second encapsulation inorganic film (see figure 3B; paragraphs 61 and 62); (Similarly, at least one of the second electrodes 630, e.g., a second electrode 630' disposed at the uppermost side, is formed as a strain pattern, i.e., a bending pattern as shown in FIG. 3B. The second electrode 630' implemented as the strain pattern is connected to the voltage sensing circuit 652 through the second line 632. In addition, the second electrode 630' is connected to the bending sensing circuit 656 through a fourth line 634 connected to both ends of the strain pattern 630').
However Jang does not specifically show that the thin film encapsulation layer includes a first encapsulation inorganic film located on the light emitting element, an encapsulation organic film located on the first encapsulation inorganic film, and a second encapsulation inorganic film located on the encapsulation organic film, and the touch electrodes.
In related art, Su shows that the thin film encapsulation layer includes a first encapsulation inorganic film located on the light emitting element, an encapsulation organic film located on the first encapsulation inorganic film, and a second encapsulation inorganic film located on the encapsulation organic film, and the touch electrodes (see paragraph 34 and 35); (step 2 shows forming a first conductive layer on the TFT substrate and the planarization layer through deposition and subjecting the first conductive layer to patterning treatment to form an anode layer, wherein the anode layer comprises a plurality of anode units that are spaced from each other and a plurality of touch connection lines arranged between the plurality of anode units).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Su into the teaching of Jang in order to reduce overall thickness (see Su; paragraphs 4 and 5).

Consider Claim 21, Jang shows that the touch electrodes, a portion of the strain gauge, and a portion of the temperature pattern are disposed directly on a same layer and are made of the same conductive material (see figure 3B; paragraphs 61 and 62); (Similarly, at least one of the second electrodes 630, e.g., a second electrode 630' disposed at the uppermost side, is formed as a strain pattern, i.e., a bending pattern as shown in FIG. 3B. The second electrode 630' implemented as the strain pattern is connected to the voltage sensing circuit 652 through the second line 632. In addition, the second electrode 630' is connected to the bending sensing circuit 656 through a fourth line 634 connected to both ends of the strain pattern 630').
Allowable Subject Matter
Claims 4-13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/30/2022